                     1   STEPHEN R. MICK (SBN 131569)
                                                                                       S DISTRICT
                         stephen.mick@btlaw.com
                     2   ROYA RAHMANPOUR (SBN 285076)                                TE
                                                                                                  C
                         roya.rahmanpour.btlaw.com                                 TA




                                                                                                                    O
                                                                              S
                     3   BARNES & THORNBURG LLP




                                                                                                                     U
                                                                             ED
                         2029 Century Park East, Suite 300




                                                                                                                      RT
                                                                         UNIT
                     4   Los Angeles, California 90067
                                                                                                VED
                         Telephone: 310-284-3880                                           APPRO
                     5   Facsimile: 310-284-3894




                                                                                                                             R NIA
                     6   TODD G. VARE (Pro Hac Vice)
                                                                                                                         a
                                                                                                          J. D a v i l




                                                                         NO
                                                                                               d w a rd
                          todd.vare@btlaw.com
                                                                                       Judge E




                                                                                                                             FO
                     7   JEFF BARRON (Pro Hac Vice)




                                                                           RT
                          jeff.barron@btlaw.com




                                                                                                                         LI
                     8   BARNES AND THORNBURG LLP                                 ER       1/28/2019




                                                                             H




                                                                                                                    A
                                                                                       N                                 C
                         11 South Meridian Street                                                        F
                     9   Indianapolis, Indiana 46204-3535                                  D IS T IC T O
                         Telephone: 317-236-1313                                                 R
                    10   Facsimile: 317-231-7433

                    11   Attorneys for Plainiff
                         GOOGLE LLC
                    12

                    13
                                                      UNITED STATES DISTRICT COURT
                    14
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    15

                    16   GOOGLE LLC                                     CASE NO. 3:18-cv-05983-EJD

                    17                  Plaintiff,
                                                                        STIPULATION OF DISMISSAL
                    18          v.

                    19   ORTIZ & ASSOCIATES CONSULTING,
                         LLC,
                    20
                                        Defendant.
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                           STIPULATION OF DISMISSAL
                     1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Google LLC, and

                     2   Defendant, Ortiz & Associates LLC, hereby stipulate to the dismissal of the action. All claims of

                     3   infringement that Defendant raised or could have raised in this action are dismissed WITH

                     4   PREJUDICE. All claims, defenses, or counterclaims that Plaintiff raised are dismissed

                     5   WITHOUT PREJUDICE.

                     6   Dated: January 28, 2019                        BARNES & THORNBURG LLP
                     7

                     8                                                  By:/s/ Roya Rahmanpour
                                                                            Roya Rahmanpour
                     9                                                      Attorneys for Plaintiff GOOGLE LLC
                    10
                         Dated: January 28, 2019                        RABICOFF LAW LLC
                    11

                    12
                                                                        By:/s/ Isaac Rabicoff
                    13                                                     Isaac Rabicoff
                                                                           Attorneys for Defendant
                    14                                                     ORTIZ & ASSOCIATES CONSULTING,
                                                                           LLC
                    15

                    16

                    17   ATTESTATION REGARDING SIGNATURES: Pursuant to Local Rule 5-1(i)(3) regarding
                         signatures, I hereby attest under penalty of perjury that I have on file permission to sign for
                    18   Defendant, Ortiz & Associates Consulting, LLC.
                    19
                                                                        BARNES & THORNBURG LLP
                    20

                    21                                                  /s/ Roya Rahmanpour
                                                                            Roya Rahmanpour
                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                                                          1
                                                             STIPULATION OF DISMISSAL
